Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered June 13, 2001, convicting him of assault in the second degree, criminal possession of a weapon in the third degree, and criminal possession of a weapon in the fourth degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Brazeal, 233 AD2d 519 [1996]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not to be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86; People v Reardon, 141 AD2d 869 [1988]). Ritter, J.P., Altman, S. Miller and Townes, JJ., concur.